We do not think that the circumstances relied on by the complainant as disproving the partnership between the respondents are sufficiently convincing to outweigh the positive testimony of the respondents and other corroboratory evidence to that fact.
No person can acquire a right to use his surname as a trade-mark or trade-name to the exclusion of others bearing the same surname. Unless, therefore, the signs, labels, and other advertisements of the respondents are such, independently of the use of the name "Harson," as to deceive the public into the belief that they are buying the goods of the complainant when they are buying the goods of the respondents, the complainant has no ground of complaint. The principal point of resemblance between the signs, labels, and advertisements of the complainant and those of the respondents consists in the prominence given to the name "Harson." In view of the fact that the respondent Harson has the right to use that name, we do not think that the complainant is entitled to complain of the mere prominence given to it, the signs, labels, and advertisements being quite unlike in other respects.
Though the testimony shows that in some instances persons have confounded the places of business of the complainant and the respondents, the confusion appears to have been due rather to the use of the name "Harson" than to any resemblance between the signs, labels, and advertisements.
Our conclusion is, therefore, that the bill should be dismissed.